831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fred HODGES, Plaintiff-Appellant,v.DRESDEN ENTERPRISE NEWSPAPER;  Weakley County PressNewspaper;  Judge Phil B. Harris;  Front Page DetectiveMagazine;  Diane Lurvey (FPM Editor);  Eddie Kurell (FPGBureau Chief);  Bob Martin (FPM Reporter);  and RGHPublishing, Defendants-Appellees.
No. 87-5434.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1987.

1
Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges, and JAMES HARVEY, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff brought an action for monetary damages under 42 U.S.C. Sec. 1983 against the named defendants.  The complaint centered around the publication of a photograph of plaintiff taken during his criminal trial.  The district court dismissed the case and this appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


4
Upon consideration, we affirm for the reasons set forth in the district court's memorandum opinion entered April 2, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation